Title: Regnault de Bécourt to Thomas Jefferson, 9 August 1813
From: Bécourt, Regnault de
To: Jefferson, Thomas


          Monseigneur, chez Mr Dufief, à Philadelphie ce 9 août, 1813.
          Une maladie très  grâve dont j’étais accablé depuis six mois, et laquelle vient de me quitter presque subitement, est cause que la lettre que Votre Excellence eût la bonté de m’écrire à la date, du 20 Juin dernier, est, jusqu’à ce jour, restée sans réponse.
          A vue de la dite lettre Mr Dufief a payé à mon Imprimeur, deux gourdes pour prix de l’exemplaire du livre intitulé: la Création du monde &c, que Votre Excellence eût la Complaisance de recevoir.
				Quant à l’impression du
				livre supplémentaire que je me proposais de mettre sous presse pour étendre tout ce qui a rapport à la partie
				physique, astronomique, &c, &c, si faiblement esquissée dans ma création du monde &c, il paraît qu’elle n’aura point lieu: car tous mes efforts pour réunir assez de Souscripteurs pour assurer une
				somme de 2, ou 300 gourdes pour les frais d’impression, ont été infructueux. Cependant la multitude de choses singulières, neuves, piquantes, extraordinaires; la foule de découvertes que je me disposais à y traiter,
				pourraient jeter un grand Jour sur l’obscurité plus que ténébreuses à travers laquelle se manipulent presque toutes les sciences ou opérations réputées telles. Mais il est à croire, Monseigneur,
				d’après la nullité des encouragemens, pour ces sortes d’objets, en Amérique, que la publication de mes matières n’aura point lieu, dans ces contrées-ci. Dans tous les Cas,
				Monseigneur, quelque
				soit
				le pays où je les mette sous presse, Votre Excellence peut Compter que les premiers exemplaires lui seront adressès avec autant d’exactitude que si je résidais dans cette partie du globe qu’on
				appelle  le nouveau monde; et c’est dans ces dispositions,
           Que j’ai l’honneur d’être avec autant de vénération que de respect,
          de Votre Excellence, Monseigneur, Le très humble et très obéissant Serviteur R. de Bécourt
         
          Editors’ Translation
          
            My Lord, house of Mr. Dufief, Philadelphia 9 August, 1813.
            Due to a very grave illness, which overwhelmed me for six months and then left me almost suddenly, the letter that Your Excellency kindly wrote on 20 June has remained unanswered until today.
            On sight of the abovementioned letter, Mr. Dufief paid my printer two dollars for  the copy of the book entitled La Création du Monde &c, which Your Excellency was kind enough to accept.
			 The supplementary book that I planned to have published in order to extend the parts relating to the
			 physical, astronomical, &c,
			 &c, so superficially sketched in my La Création du Monde &c, apparently will not be printed, because all of my efforts to obtain enough subscribers to underwrite
			 printing costs of 200 or 300 dollars proved fruitless. The multitude of peculiar, new, puzzling, and extraordinary things and the numerous
			 discoveries that I planned to discuss in it, however, could enlighten the more than
			 murky darkness in which almost all of the sciences or so-called operations are conducted. But it is believed, my Lord, that because of the total failure to encourage these sorts of things in
			 America,
			 my writings will not be published here. In any event, my Lord, wherever I have them printed, Your Excellency can count on receiving the first copies, with as much punctuality as if I resided in
			 that
			 part of the globe called the New World; and it is with this in mind
             that I have the honor to be with as much veneration as respect,
            for Your Excellency, my Lord, the very humble and very obedient servantR. de Bécourt
          
        